EXHIBIT 10

 

 

 

 

PepsiCo, Inc.

2003 Long-Term Incentive Plan

(as amended and restated effective October 1, 2005)

 

 

1.  Purposes.

 

The purposes of this Plan are to provide long-term incentives to those persons
with significant responsibility for the success and growth of PepsiCo, Inc.
(“PepsiCo”) and its subsidiaries, divisions and affiliated businesses, to
associate the interests of such persons with those of PepsiCo’s shareholders, to
assist PepsiCo in recruiting, retaining and motivating a diverse group of
employees and outside directors on a competitive basis, and to ensure a pay for
performance linkage for such employees and outside directors. If approved by
PepsiCo’s shareholders, this Plan would replace the PepsiCo, Inc. 1994 Long-Term
Incentive Plan, the PepsiCo, Inc. 1995 Stock Option Incentive Plan, the PepsiCo
SharePower Stock Option Plan, the Director Stock Plan and the PepsiCo Share
Award Plan, and no further awards would be made under any of the foregoing
plans.

 

2.  Definitions.

 

For purposes of the Plan:

 

(a) “Award” means a grant of Options, Stock Appreciation Rights, Restricted
Shares, Restricted Share Units, Performance Awards, or any or all of them.

 

(b) “Board” means the Board of Directors of PepsiCo, Inc.

 

(c) “Change in Control” is defined in Section 11(f).

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means, with respect to any matter relating to Section 8 of the
Plan, the Board, and with respect to all other matters under the Plan, the
Compensation Committee of the Board of Directors of PepsiCo, Inc. The
Compensation Committee shall be appointed by the Board and shall consist of two
or more outside, disinterested members of the Board. The Compensation Committee,
in the judgment of the Board, shall be qualified to administer the Plan as
contemplated by (a) Rule 16b-3 of the Securities and Exchange Act of 1934 (or
any successor rule), (b) Section 162(m) of the Code, as amended, and the
regulations thereunder (or any successor Section and regulations), and (c) any
rules and regulations of a stock exchange on which Common Stock is traded. Any
member of the Compensation Committee who does not satisfy the qualifications set
out in the preceding sentence may recuse himself or herself from any vote or
other action taken by the Committee. The Board may, at any time and in its
complete discretion, remove any member of the Compensation Committee and may
fill any vacancy in the Compensation Committee.

 

(f) “Common Stock” means the common stock, par value 1 2/3 cents per share, of
PepsiCo, Inc.



--------------------------------------------------------------------------------

(g) “Company” means PepsiCo, its subsidiaries, divisions and affiliated
businesses.

 

(h) “Eligible Participants” means any of the following individuals who is
designated by the Committee as eligible to receive Awards, subject to the
conditions set forth in this Plan: any officer, employee, consultant or advisor
of the Company. The term employee does not include any individual who is not, as
of the grant date of an Award, classified by the Company as an employee on its
corporate books and records even if that individual is later reclassified (by
the Company, any court or any governmental or regulatory agency) as an employee
as of the grant date. Non-Employee Directors are not Eligible Participants.

 

(i) “Employee Directors” means the members of the Board who are also employees
of the Company.

 

(j) “Fair Market Value” on any date means the average of the high and low market
prices at which a share of Common Stock shall have been sold on such date, or
the immediately preceding trading day if such date was not a trading day, as
reported on the New York Stock Exchange Composite Transactions Listing and, in
the case of an ISO, means fair market value as determined by the Committee in
accordance with Section 422 of the Code.

 

(k) “ISO” means an Option satisfying the requirements of Section 422 of the Code
and designated by the Committee as an ISO.

 

(l) “Named Executive Officer” means PepsiCo’s Chief Executive Officer and
PepsiCo’s next four highest paid executive officers, as reported in PepsiCo’s
proxy statement pursuant to Regulation S-K, Item 402(a)(3) for a given year.

 

(m) “Non-Employee Director” means a member of the Board who is not an employee
of the Company.

 

(n) “NQSO” or “Non-Qualified Stock Option” means an Option that does not satisfy
the requirements of Section 422 of the Code and that is not designated as an ISO
by the Committee.

 

(o) “Options” means the right to purchase shares of Common Stock at a specified
price for a specified period of time.

 

(p) “Option Exercise Price” means the purchase price per share of Common Stock
covered by an Option granted pursuant to this Plan.

 

(q) “Participant” means an individual who has received an Award under this Plan.

 

(r) “PepsiCo” means PepsiCo, Inc., a North Carolina corporation.

 

(s) “Performance Awards” means an Award of Performance Shares or Performance
Units based on the achievement of Performance Goals during a Performance Period.

 

(t) “Performance Based Exception” means the performance-based exception set
forth in Code Section 162(m)(4)(C) from the deductibility limitations of Code
Section 162(m).



--------------------------------------------------------------------------------

(u) “Performance Goals” means the goals established by the Committee under
Section 7(d).

 

(v) “Performance Measures” means the criteria set out in Section 7(d) that may
be used by the Committee as the basis for a Performance Goal.

 

(w) “Performance Period” means the period established by the Committee during
which the achievement of Performance Goals is assessed in order to determine
whether and to what extent a Performance Award has been earned.

 

(x) “Performance Shares” means shares of Common Stock awarded to a Participant
based on the achievement of Performance Goals during a Performance Period.

 

(y) “Performance Units” means an Award denominated in shares of Common Stock,
cash or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

 

(z) “Plan” means the PepsiCo, Inc. 2003 Long-Term Incentive Plan, as amended and
restated from time to time.

 

(aa) “Prior Plans” means the PepsiCo, Inc. 1994 Long-Term Incentive Plan, the
PepsiCo, Inc. 1995 Stock Option Incentive Plan, the PepsiCo SharePower Stock
Option Plan, the Director Stock Plan, the PepsiCo Share Award Plan, the PepsiCo
1987 Incentive Plan, the Quaker Long Term Incentive Plan of 1990, the Quaker
Long Term Incentive Plan of 1999 and the Quaker Stock Compensation Plan for
Outside Directors.

 

(bb) “Restriction Period” means, with respect to Restricted Shares or Restricted
Share Units, the period during which any restrictions set by the Committee
remain in place. Restrictions remain in place until such time as they have
lapsed under the terms and conditions of the Restricted Shares or as otherwise
determined by the Committee.

 

(cc) “Restricted Shares” means shares of Common Stock, which may not be traded
or sold until the date that the restrictions on transferability imposed by the
Committee with respect to such shares have lapsed.

 

(dd) “Restricted Share Units” means the right, as described in Section 7(c), to
receive an amount, payable in either cash or shares of Common Stock, equal to
the value of a specified number of shares of Common Stock.

 

(ee) “Retirement” with respect to a Non-Employee Director shall mean termination
from the Board after such Non-Employee Director shall have attained at least age
55 or after such Non-Employee Director shall have satisfied the criteria for
Retirement established by the Employee Directors from time to time.

 

(ff) “Stock Appreciation Rights” or “SAR” means the right to receive the
difference between the Fair Market Value of a share of Common Stock on the grant
date and the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right is exercised.



--------------------------------------------------------------------------------

(gg) “Total Disability” shall have the meaning set forth in the long-term
disability program of PepsiCo.

 

3.  Administration of the Plan.

 

(a) Authority of Committee.    The Plan shall be administered by the Committee,
which shall have all the powers vested in it by the terms of the Plan, such
powers to include the authority (within the limitations described herein):

 

 

·

 

to select the persons to be granted Awards under the Plan,

 

 

·

 

to determine the type, size and terms of Awards to be made to each person
selected,

 

 

·

 

to determine the time when Awards are to be made and any conditions which must
be satisfied before an Award is made,

 

 

·

 

to establish objectives and conditions for earning Awards,

 

 

·

 

to determine whether an Award shall be evidenced by an agreement and, if so, to
determine the terms of such agreement (which shall not be inconsistent with the
Plan) and who must sign such agreement,

 

 

·

 

to determine whether the conditions for earning an Award have been met and
whether an Award will be paid at the end of the Performance Period,

 

 

·

 

to determine if and when an Award may be deferred,

 

 

·

 

to determine whether the amount or payment of an Award should be reduced or
eliminated,

 

 

·

 

to determine the guidelines and/or procedures for the payment or exercise of
Awards, and

 

 

·

 

to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted to Named Executive Officers comply with the Performance Based
Exception under Code Section 162(m).

 

(b) Interpretation of Plan.    The Committee shall have full power and authority
to administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including PepsiCo, its shareholders and
any person receiving an Award under the Plan.

 

(c) Delegation of Authority.    To the extent not prohibited by law, the
Committee may delegate its authority hereunder and may grant authority to
employees or designate employees of the Company to execute documents on behalf
of the Committee or to otherwise assist the Committee in the administration and
operation of the Plan.



--------------------------------------------------------------------------------

4.  Eligibility.

 

(a) General.    Subject to the provisions of the Plan, the Committee may, from
time to time, select from all Eligible Participants those to whom Awards shall
be granted under Section 7 and shall determine the nature and amount of each
Award. Only Non-Employee Directors shall be eligible to receive Awards under
Section 8.

 

(b) International Participants.    Notwithstanding any provision of the Plan to
the contrary, in order to foster and promote achievement of the purposes of the
Plan or to comply with provisions of laws in other countries in which the
Company operates or has employees, the Committee, in its sole discretion, shall
have the power and authority to (i) determine which Eligible Participants (if
any) employed by the Company outside the United States are eligible to
participate in the Plan, (ii) modify the terms and conditions of any Awards made
to such Eligible Participants, and (iii) establish subplans and modified Option
exercise procedures and other Award terms and procedures to the extent such
actions may be necessary or advisable.

 

5.  Shares of Common Stock Subject to the Plan.

 

(a) Authorized Number of Shares.    Unless otherwise authorized by PepsiCo’s
shareholders and subject to the provisions of this Section 5 and Section 10, the
maximum aggregate number of shares of Common Stock available for issuance under
the Plan shall be (i) 70 million, plus (ii) the number of shares underlying
awards under the Prior Plans, which are cancelled or expire after the effective
date of this Plan. Any of the authorized shares may be used for any of the types
of Awards described in the Plan, except:

 

(i) at least 20 million of the authorized shares will be available for issuance
in connection with broad-based grants under PepsiCo’s SharePower program,

 

(ii) no more than 30 million of the authorized shares may be issued pursuant to
Awards other than Options granted with an Option Exercise Price equal to Fair
Market Value on the date of grant, and

 

(iii) no more than 50 million shares may be issued in the form of ISOs.

 

(b) Share Counting.    The following shall apply in determining the number of
shares remaining available for grant under this Plan:

 

(i) In connection with the granting of an Option or other Award (other than a
Performance Unit denominated in dollars), the number of shares of Common Stock
available for issuance under this Plan shall be reduced by the number of shares
in respect of which the Option or Award is granted or denominated; provided,
however, that where a SAR is settled in shares of Common Stock, the number of
shares of Common Stock available for issuance under this Plan shall be reduced
only by the number of shares issued in such settlement.

 

(ii) If any Option is exercised by tendering shares of Common Stock to PepsiCo
as full or partial payment of the exercise price, the number of shares available
for issuance under this Plan shall be increased by the number of shares so
tendered.



--------------------------------------------------------------------------------

(iii) Whenever any outstanding Option or other Award (or portion thereof)
expires, is cancelled, is settled in cash or is otherwise terminated for any
reason without having been exercised or payment having been made in respect of
the entire Option or Award, the shares allocable to the expired, cancelled,
settled or otherwise terminated portion of the Option or Award may again be the
subject of Options or Awards granted under this Plan.

 

(iv) Awards granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who become employees as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company as a result of an acquisition will not count against the
reserve of available shares under this Plan.

 

(c) Shares to be Delivered.    Shares of Common Stock to be delivered by the
Company under this Plan shall be determined by the Committee and may consist in
whole or in part of authorized but unissued shares, treasury shares or shares
acquired on the open market.

 

6.  Award Limitations.

 

The maximum number of Options or SARs that can be granted to any Eligible
Participant during a single calendar year cannot exceed 2,000,000. The maximum
per Eligible Participant, per calendar year amount of Awards other than Options
and SARs shall not exceed $15,000,000 or 500,000 shares of Common Stock. The
maximum Award that may be granted to any Eligible Participant for a Performance
Period greater than one year shall not exceed the foregoing annual maximum
multiplied by the number of full years in the Performance Period.

 

7.  Awards to Eligible Participants.

 

(a) Options.

 

(i) Grants.    Subject to the terms and provisions of this Plan, Options may be
granted to Eligible Participants. Options may consist of ISOs or NQSOs, as the
Committee shall determine. Options may be granted alone or in tandem with SARs.
With respect to Options granted in tandem with SARs, the exercise of either such
Options or such SARs will result in the simultaneous cancellation of the same
number of tandem SARs or Options, as the case may be.

 

(ii) Option Exercise Price.    The Option Exercise Price shall be equal to or
greater than the Fair Market Value on the date the Option is granted, unless the
Option was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company.

 

(iii) Term.    The term of Options shall be determined by the Committee in its
sole discretion, but in no event shall the term exceed ten (10) years from the
date of grant; provided, however, that Awards covering up to five (5) million
shares of Common Stock may be issued with a term of up to fifteen (15) years.

 

(iv) ISO Limits.    ISOs may only be granted to employees of PepsiCo, its
divisions and subsidiaries and may only be granted to an employee who, at the
time the Option is



--------------------------------------------------------------------------------

granted, does not own stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of PepsiCo. The aggregate Fair
Market Value of all shares with respect to which ISOs are exercisable by a
Participant for the first time during any year shall not exceed $100,000. The
aggregate Fair Market Value of such shares shall be determined at the time the
Option is granted.

 

(v) No Repricing.    Except for adjustments made pursuant to Section 10, the
Option Exercise Price for any outstanding Option granted under the Plan may not
be decreased after the date of grant nor may any outstanding Option granted
under the Plan be surrendered to the Company as consideration for the grant of a
new Option with a lower Option Exercise Price without the approval of PepsiCo’s
shareholders.

 

(vi) Buy Out of Option Gains.    At any time after any Option becomes
exercisable, the Committee shall have the right to elect, in its sole discretion
and without the consent of the holder thereof, to cancel such Option and to
cause PepsiCo to pay to the Participant the excess of the Fair Market Value of
the shares of Common Stock covered by such Option over the Option Exercise Price
of such Option at the date the Committee provides written notice (the “Buy Out
Notice”) of its intention to exercise such right. Buy outs pursuant to this
provision shall be effected by PepsiCo as promptly as possible after the date of
the Buy Out Notice. Payments of buy out amounts may be made in cash, in shares
of Common Stock, or partly in cash and partly in Common Stock, as the Committee
deems advisable. To the extent payment is made in shares of Common Stock, the
number of shares shall be determined by dividing the amount of the payment to be
made by the Fair Market Value of a share of Common Stock at the date of the Buy
Out Notice.

 

(b) Stock Appreciation Rights.

 

(i) Grants.    Subject to the terms and provisions of this Plan, SARs may be
granted to Eligible Participants. SARs may be granted alone or in tandem with
Options. With respect to SARs granted in tandem with Options, the exercise of
either such Options or such SARs will result in the simultaneous cancellation of
the same number of tandem SARs or Options, as the case may be.

 

(ii) Purchase Price.    The purchase price per share of Common Stock covered by
a SAR granted pursuant to this Plan shall be equal to or greater than Fair
Market Value on the date the SAR is granted, unless the SAR was granted through
the assumption of, or in substitution for, outstanding awards previously granted
to individuals who became employees of the Company as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company.

 

(iii) Term.    The term of a SAR shall be determined by the Committee in its
sole discretion, but in no event shall the term exceed ten (10) years from the
date of grant; provided, however, that Awards covering up to five (5) million
shares of Common Stock may be issued with a term of up to fifteen (15) years.

 

(iv) Form of Payment.    The Committee may authorize payment of a SAR in the
form of cash, Common Stock valued at its Fair Market Value on the date of the
exercise, a combination thereof, or by any other method as the Committee may
determine.



--------------------------------------------------------------------------------

(c) Restricted Shares / Restricted Share Units.

 

(i) Grants.    Subject to the terms and provisions of the Plan, Restricted
Shares or Restricted Share Units may be granted to Eligible Participants.

 

(ii) Restrictions.    The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Shares or Restricted Share Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each
Restricted Share or each Restricted Share Unit; restrictions based upon the
achievement of specific performance goals (Company-wide, divisional, and/or
individual); time-based restrictions on vesting; and/or restrictions under
applicable Federal or state securities laws. Unless otherwise determined by the
Committee at the time of grant, any time-based restriction period shall be for a
minimum of three years. To the extent the Restricted Shares or Restricted Share
Units are intended to be deductible under Code Section 162(m), the applicable
restrictions shall be based on the achievement of Performance Goals over a
Performance Period, as described in Section 7(d) below.

 

(iii) Payment of Units.    Restricted Share Units that become payable in
accordance with their terms and conditions shall be settled in cash, shares of
Common Stock, or a combination of cash and shares, as determined by the
Committee.

 

(iv) No Disposition During Restriction Period.    During the Restriction Period,
Restricted Shares may not be sold, assigned, transferred or otherwise disposed
of, or mortgaged, pledged or otherwise encumbered. In order to enforce the
limitations imposed upon the Restricted Shares, the Committee may (a) cause a
legend or legends to be placed on any certificates relating to such Restricted
Shares, and/or (b) issue “stop transfer” instructions, as it deems necessary or
appropriate.

 

(v) Dividend and Voting Rights.    Unless otherwise determined by the Committee,
during the Restriction Period, Participants who hold Restricted Shares and
Restricted Share Units shall have the right to receive dividends in cash or
other property or other distribution or rights in respect of such shares, and
Participants who hold Restricted Shares shall have the right to vote such shares
as the record owner thereof. Unless otherwise determined by the Committee, any
dividends payable to a Participant during the Restriction Period shall be
distributed to the Participant only if and when the restrictions imposed on the
applicable Restricted Shares or Restricted Share Units lapse.

 

(vi) Share Certificates.    Each certificate issued for Restricted Shares shall
be registered in the name of the Participant and deposited with the Company or
its designee. At the end of the Restriction Period, a certificate representing
the number of shares to which the Participant is then entitled shall be
delivered to the Participant free and clear of the restrictions. No certificate
shall be issued with respect to a Restricted Share Unit unless and until such
unit is paid in shares of Common Stock.



--------------------------------------------------------------------------------

(d) Performance Awards.

 

(i) Grants.    Subject to the provisions of the Plan, Performance Awards
consisting of Performance Shares or Performance Units may be granted to Eligible
Participants. Performance Awards may be granted either alone or in addition to
other Awards made under the Plan.

 

(ii) Performance Goals.    Unless otherwise determined by the Committee,
Performance Awards shall be conditioned on the achievement of Performance Goals
(which shall be based on one or more Performance Measures, as determined by the
Committee) over a Performance Period. The Performance Period shall be one year,
unless otherwise determined by the Committee.

 

(iii) Performance Measures.    The Performance Measure(s) to be used for
purposes of Performance Awards may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a subsidiary, division, department, region, function or business unit
of the Company in which the Participant is employed, and may consist of one or
more or any combination of the following criteria: stock price, market share,
sales revenue, cash flow, sales volume, earnings per share, return on equity,
return on assets, return on sales, return on invested capital, economic value
added, net earnings, total shareholder return, gross margin, and/or costs. The
Performance Goals based on these Performance Measures may be made relative to
the performance of other corporations.

 

(iv) Negative Discretion.    Notwithstanding the achievement of any Performance
Goal established under this Plan, the Committee has the discretion, by
Participant, to reduce some or all of a Performance Award that would otherwise
be paid.

 

(v) Extraordinary Events.    At, or at any time after, the time an Award is
granted, and to the extent permitted under Code Section 162(m) and the
regulations thereunder without adversely affecting the treatment of the Award
under the Performance Based Exception, the Committee may provide for the manner
in which performance will be measured against the Performance Goals (or may
adjust the Performance Goals) to reflect the impact of specific corporate
transactions, accounting or tax law changes and other extraordinary and
nonrecurring events.

 

(vi) Interpretation.    With respect to any Award that is intended to satisfy
the conditions for the Performance Based Exception under Code Section 162(m):
(A) the Committee shall interpret the Plan and this Section 7 in light of Code
Section 162(m) and the regulations thereunder; (B) the Committee shall have no
discretion to amend the Award in any way that would adversely affect the
treatment of the Award under Code Section 162(m) and the regulations thereunder;
and (C) such Award shall not be paid until the Committee shall first have
certified that the Performance Goals have been achieved.

 

8.  Awards to Non-Employee Directors.

 

(a) Awards.    Non-Employee Directors are eligible to receive any and all types
of Awards under this Plan other than ISOs.



--------------------------------------------------------------------------------

(b) Initial Grants.    Each newly appointed Non-Employee Director shall, as soon
as practicable after initially becoming a member of the Board, be granted:
(i) 1,000 shares of Common Stock; (ii) an Annual Grant (as defined below), which
for a Non-Employee Director elected after October 1 shall be pro-rated to
reflect his or her date of election; and (iii) a Retainer Award, which for a
Non-Employee Director elected after October 1 shall be pro-rated to reflect his
or her date of election.

 

(c) Annual Grants.    Each Non-Employee Director shall receive the following on
October 1 (or on such other date as is determined by the Committee) of each
year:

 

(i) An Award (the “Annual Grant”) consisting of (A) Restricted Share Units, the
number of which shall be determined by dividing $50,000 by the Fair Market Value
on the grant date and (B) Options, the number of which shall be determined by
multiplying the number of Restricted Share Units awarded under subsection
8(c)(i)(A) hereof by four.

 

(ii) A retainer fee of $120,000 for each Non-Employee Director who is the
chairman of a committee of the Board or $100,000 for each other Non-Employee
Director (the “Retainer Award”). Each Non-Employee Director may elect to receive
the Retainer Award in the form of (A) cash or (B) deferred stock units.

 

(d) Death, Total Disability and Retirement.    In the event of the death, Total
Disability or Retirement of a Non-Employee Director prior to the granting of an
Annual Grant and Retainer Award in respect of the fiscal year in which such
event occurred, an Annual Grant and Retainer Award may, in the discretion of the
Committee, be granted in respect of such fiscal year to the retired or disabled
Non-Employee Director or his or her estate. If any Non-Employee Director ceases
to be a member of the Board for any reason other than death, Total Disability or
Retirement, his or her rights to any Award in respect of the fiscal year during
which such cessation occurred will terminate unless the Committee determines
otherwise.

 

(e) Terms of Awards Granted to Non-Employee Directors.

 

(i) Each Option granted to a Non-Employee Director shall have an Option Exercise
Price equal to the Fair Market Value on the grant date.

 

(ii) Each Option granted to a Non-Employee Director prior to October 1, 2003
shall be fully vested and exercisable on the grant date. Subject to subparagraph
(iii) below, each Option and Restricted Share Unit granted to a Non-Employee
Director on or after October 1, 2003 shall vest (and, in the case of Options,
become exercisable) on the third anniversary of the grant date. Each Option
granted to a Non-Employee Director shall have a term of ten years.

 

(iii) In the event a Non-Employee Director terminates membership on the Board
prior to the vesting date of an Award, then (A) if such termination is the
result of such Non-Employee Director’s death, Total Disability or Retirement,
such Award shall immediately vest and, in the case of Options, be exercisable,
and (B) if such termination is the result of an event other than death, Total
Disability or Retirement, such Award shall immediately terminate and expire.

 

(iv) No Options granted to a Non-Employee Director may be exercised after he or
she ceases to be a member of the Board, except that: (A) if such cessation
occurs by reason of



--------------------------------------------------------------------------------

death, the Options then held by the Non-Employee Director may be exercised by
his or her designated beneficiary (or, if none, his or her legal representative)
until the expiration of such Options in accordance with the terms hereof; (B) if
such cessation occurs by reason of the Non-Employee Director incurring a Total
Disability, the Options then held by the Non-Employee Director may be exercised
by him or her until the expiration of such Options in accordance with the terms
hereof; and (C) if such cessation occurs by reason of the Non-Employee
Director’s Retirement, the Options then held by the Non-Employee Director may be
exercised by him or her until the expiration of such Options in accordance with
the terms hereof.

 

(f) Exercise of Options Granted to Non-Employee Directors.

 

(i) To exercise an Option, a Non-Employee Director must provide to PepsiCo (A) a
written notice specifying the number of Options to be exercised and (B) to the
extent applicable, any required payments due upon exercise.

 

(ii) Non-Employee Directors may exercise Options under either of the following
methods:

 

(A) Cashless Exercise.    Non-Employee Directors may exercise Options through a
registered broker-dealer pursuant to cashless exercise procedures that are, from
time to time, approved by the Committee. Proceeds from any such exercise shall
be used to pay the exercise costs, which include the Option Exercise Price,
applicable taxes, brokerage commissions and SEC fees. Any remaining proceeds
from the sale shall be delivered to the Non-Employee Director in cash or stock,
as specified by the Non-Employee Director.

 

(B) Standard Exercise.    Non-Employee Directors may exercise Options by paying
to PepsiCo an amount in cash from his or her own funds equal to the Option
Exercise Price and any taxes required at exercise. A certificate representing
the shares of Common Stock that the Non-Employee Director purchased shall be
delivered to him or her only after the Option Exercise Price and the applicable
taxes have been paid.

 

9.  Deferred Payments.

 

Subject to the terms of this Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, shares
of Common Stock or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion.

 

10.  Dilution and Other Adjustments.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split, combination or exchange of shares or other change
in corporate structure affecting any class of Common Stock, the Committee may,
but shall not be required to, make such adjustments in the class and aggregate
number of shares which may be delivered under this Plan as described in
Section 5, the individual award maximums under Section 6, the class, number, and
Option Exercise Price of outstanding Options and the class and number of shares
subject to any other Awards granted under this Plan (provided the number of
shares of any class subject to any Award shall



--------------------------------------------------------------------------------

always be a whole number), as may be determined to be appropriate by the
Committee, and any such adjustment may, in the sole discretion of the Committee,
take the form of Options covering more than one class of Common Stock. Such
adjustment shall be conclusive and binding for all purposes of the Plan.

 

11.  Change in Control.

 

Upon a Change in Control, the following shall occur:

 

(a) Options.    Effective on the date of such Change in Control, all outstanding
and unvested Options granted under the Plan shall immediately vest and become
exercisable, and all Options then outstanding under the Plan shall remain
outstanding in accordance with their terms. Notwithstanding anything to the
contrary in this Plan, in the event that any Option granted under the Plan
becomes unexercisable during its term on or after a Change in Control because:
(i) the individual who holds such Option is involuntarily terminated (other than
for cause) within two (2) years after the Change in Control; (ii) such Option is
terminated or adversely modified; or (iii) Common Stock is no longer issued and
outstanding, or no longer traded on a national securities exchange, then the
holder of such Option shall immediately be entitled to receive a lump sum cash
payment equal to (A) the gain on such Option or (B) only if greater than the
gain and only with respect to NQSOs the Black-Scholes value of such Option (as
determined by a nationally recognized independent investment banker chosen by
PepsiCo), in either case calculated on the date such Option becomes
unexercisable. For purposes of the preceding sentence, the gain on an Option
shall be calculated as the difference between the closing price per share of
Common Stock as of the date such Option becomes unexercisable less the Option
Exercise Price.

 

(b) Stock Appreciation Rights.    Effective on the date of such Change in
Control, all outstanding and unvested SARs granted under the Plan shall
immediately vest and become exercisable, and all SARs then outstanding under the
Plan shall remain outstanding in accordance with their terms. In the event that
any SAR granted under the Plan becomes unexercisable during its term on or after
a Change in Control because: (i) the individual who holds such SAR is
involuntarily terminated (other than for cause) within two (2) years after the
Change in Control; (ii) such SAR is terminated or adversely modified; or
(iii) Common Stock is no longer issued and outstanding, or no longer traded on a
national securities exchange, then the holder of such SAR shall immediately be
entitled to receive a lump sum cash payment equal to the gain on such SAR. For
purposes of the preceding sentence, the gain on a SAR shall be calculated as the
difference between the closing price per share of Common Stock as of the date
such SAR becomes unexercisable and the purchase price per share of Common Stock
covered by the SAR.

 

(c) Restricted Shares/Restricted Share Units.    Upon a Change of Control all
Restricted Shares and Restricted Share Units shall immediately vest and be
distributed to Participants, effective as of the date of the Change of Control.

 

(d) Performance Awards.    Each Performance Award granted under the Plan that is
outstanding on the date of the Change in Control shall immediately vest and the
holder of such Performance Award shall be entitled to a lump sum cash payment
equal to the amount of such Performance Award payable at the end of the
Performance Period as if 100% of the Performance Goals have been achieved.



--------------------------------------------------------------------------------

(e) Timing of Payment.    Any amount required to be paid pursuant to this
Section 11 shall be paid as soon as practical after the date such amount becomes
payable.

 

(f) Definition.    “Change in Control” means the occurrence of any of the
following events: (i) acquisition of 20% or more of the outstanding voting
securities of PepsiCo, Inc. by another entity or group; excluding, however, the
following (A) any acquisition by PepsiCo, Inc., or (B) any acquisition by an
employee benefit plan or related trust sponsored or maintained by PepsiCo, Inc.;
(ii) during any consecutive two-year period, persons who constitute the Board of
Directors of PepsiCo, Inc. (the “Board”) at the beginning of the period cease to
constitute at least 50% of the Board (unless the election of each new Board
member was approved by a majority of directors who began the two-year period);
(iii) PepsiCo, Inc. shareholders approve a merger or consolidation of PepsiCo,
Inc. with another company, and PepsiCo, Inc. is not the surviving company; or,
if after such transaction, the other entity owns, directly or indirectly, 50% or
more of the outstanding voting securities of PepsiCo, Inc.; (iv) PepsiCo, Inc.
shareholders approve a plan of complete liquidation of PepsiCo, Inc. or the sale
or disposition of all or substantially all of PepsiCo, Inc.’s assets; or (v) any
other event, circumstance, offer or proposal occurs or is made, which is
intended to effect a change in the control of PepsiCo, Inc., and which results
in the occurrence of one or more of the events set forth in clauses (i) through
(iv) of this paragraph.

 

12.  Miscellaneous Provisions.

 

(a) Misconduct.    Except as otherwise provided in agreements covering Awards
hereunder, a Participant shall forfeit all rights in his or her outstanding
Awards under the Plan, and all such outstanding Awards shall automatically
terminate and lapse, if the Committee determines that such Participant has
(i) used for profit or disclosed to unauthorized persons, confidential
information or trade secrets of the Company, (ii) breached any contract with or
violated any fiduciary obligation to the Company, including without limitation,
a violation of any Company code of conduct, (iii) engaged in unlawful trading in
the securities of PepsiCo or of another company based on information gained as a
result of that Participant’s employment or other relationship with the Company,
or (iv) committed a felony or other serious crime.

 

(b) Rights as Shareholder.    Except as otherwise provided herein, a Participant
shall have no rights as a holder of Common Stock with respect to Awards
hereunder, unless and until certificates for shares of Common Stock are issued
to the Participant.

 

(c) No Loans.    No loans from the Company to Participants shall be permitted
under this Plan.

 

(d) Assignment or Transfer.    Unless the Committee shall specifically determine
otherwise, no Award under the Plan or any rights or interests therein shall be
transferable other than by will or the laws of descent and distribution and
shall be exercisable, during the Participant’s lifetime, only by the
Participant. Once awarded, the shares of Common Stock received by Participants
may be freely transferred, assigned, pledged or otherwise subjected to lien,
subject to the restrictions imposed by the Securities Act of 1933, Section 16 of
the Securities Exchange Act of 1934 and PepsiCo’s Insider Trading Policy, each
as amended from time to time.

 

(e) Withholding Taxes.    PepsiCo shall have the right to deduct from all Awards
paid in cash (and any other payment hereunder) any federal, state, local or
foreign taxes required by law to



--------------------------------------------------------------------------------

be withheld with respect to such Awards and, with respect to Awards paid in
stock or upon exercise of Options, to require the payment (through withholding
from the Participant’s salary or otherwise) of any such taxes. The obligations
of PepsiCo to make delivery of Awards in cash or Common Stock shall be subject
to currency or other restrictions imposed by any government.

 

(f) No Rights to Awards.    Neither the Plan nor any action taken hereunder
shall be construed as giving any employee any right to be retained in the employ
of PepsiCo or any of its subsidiaries, divisions or affiliates. Except as set
forth herein, no employee or other person shall have any claim or right to be
granted an Award under the Plan. By accepting an Award, the Participant
acknowledges and agrees (i) that the Award will be exclusively governed by the
terms of the Plan, including the right reserved by the Company to amend or
cancel the Plan at any time without the Company incurring liability to the
Participant (except for Awards already granted under the Plan), (ii) that Awards
are not a constituent part of salary and that the Participant is not entitled,
under the terms and conditions of employment, or by accepting or being granted
Awards under this Plan to require Awards to be granted to him or her in the
future under this Plan or any other plan, (iii) that the value of Awards
received under the Plan will be excluded from the calculation of termination
indemnities or other severance payments, and (iv) that the Participant will seek
all necessary approval under, make all required notifications under and comply
with all laws, rules and regulations applicable to the ownership of Options and
stock and the exercise of Options, including, without limitation, currency and
exchange laws, rules and regulations.

 

(g) Beneficiary Designation.    To the extent allowed by the Committee, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Unless the Committee determines
otherwise, each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

(h) Costs and Expenses.    The cost and expenses of administering the Plan shall
be borne by PepsiCo and not charged to any Award or to any Participant.

 

(i) Fractional Shares.    Fractional shares of Common Stock shall not be issued
or transferred under an Award, but the Committee may pay cash in lieu of a
fraction or round the fraction, in its discretion.

 

(j) Funding of Plan.    PepsiCo shall not be required to establish or fund any
special or separate account or to make any other segregation of assets to assure
the payment of any Award under the Plan.

 

(k) Indemnification.    Provisions for the indemnification of officers and
directors of the Company in connection with the administration of the Plan shall
be as set forth in PepsiCo’s Certificate of Incorporation and Bylaws as in
effect from time to time.

 

(l) Successors.    All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.



--------------------------------------------------------------------------------

13.  Effective Date, Governing Law, Amendments and Termination.

 

(a) Effective Date.    The Plan was approved by the Board on January 30, 2003
and shall become effective on the date it is approved by PepsiCo’s shareholders.

 

(b) Amendments.    The Board may at any time terminate or from time to time
amend the Plan in whole or in part, but no such action shall adversely affect
any rights or obligations with respect to any Awards granted prior to the date
of such termination or amendment. Notwithstanding the foregoing, unless
PepsiCo’s shareholders shall have first approved the amendment, no amendment of
the Plan shall be effective which would (i) increase the maximum number of
shares of Common Stock which may be delivered under the Plan or to any one
individual (except to the extent such amendment is made pursuant to Section 10
hereof), (ii) extend the maximum period during which Awards may be granted under
the Plan, (iii) add to the types of awards that can be made under the Plan,
(iv) change the Performance Measures pursuant to which Performance Awards are
earned, (v) modify the requirements as to eligibility for participation in the
Plan, or (vi) require shareholder approval pursuant to this Plan or applicable
law to be effective. With the consent of the Participant affected, the Committee
may amend outstanding agreements evidencing Awards under the Plan in a manner
not inconsistent with the terms of the Plan.

 

(c) Governing Law.    All questions pertaining to the construction,
interpretation, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of North Carolina
without giving effect to conflict of laws principles.

 

(d) Termination.    No Awards shall be made under the Plan after the tenth
anniversary of the date on which PepsiCo’s shareholders approve the Plan.